FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NADEGE CARINE DONGMEZA                           No. 09-73164
DONGMO,
                                                 Agency No. A098-448-362
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Nadege Carine Dongmeza Dongmo, a native and citizen of Cameroon,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003),

and we deny the petition for review.

        Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Dongmo’s declaration and her testimony

regarding when she first noticed the cars following her and her mother, and how

long she lived in hiding with her grandmother after the accident. See Pal v. INS,

204 F.3d 935, 938 (9th Cir. 2000). In the absence of credible testimony,

Dongmo’s asylum and withholding of removal claims fail. See Farah, 348 F.3d at

1156.

        Because Dongmo’s CAT claim is based on the same evidence the agency

found not credible, and she points to no other evidence showing it is more likely

than not she will be tortured if returned to Cameroon, her CAT claim also fails.

See id. at 1156-57.

        In light of our order dated March 11, 2010, Dongmo’s request for a stay of

removal is moot.

        PETITION FOR REVIEW DENIED.




                                          2                                   09-73164